Citation Nr: 1134049	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  05-17 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder manifested by blurred vision, shadows in the peripheral vision, and watering eyes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. R. Bodger





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A review of the record shows that the Veteran, in his May 2005 VA Form 9, requested a hearing before a traveling Veterans' Law Judge at the RO.  The Veteran failed to appear for his scheduled hearing in April 2007.  Accordingly, VA adjudication of the current appeal may go forward without scheduling another hearing.  

In April 2009, the Board remanded his matter for further evidentiary development, to include obtaining additional VA treatment records, service clinical and/or private hospital records, a VA examination, and permitting the Veteran's representative to furnish a more substantive Form 646.  The RO substantially complied with these directives except obtaining an adequate examination.    

On December 2011, the Board remanded the matter to provide the Veteran with another VA examination, which was completed in January 2011.  The Board finds that the RO substantially complied with the remand directives and may proceed to adjudicate the merits of this appeal.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The preponderance of the evidence is against finding that an eye disorder (other than refractory errors) manifested by blurred and watery eyes was present in-service, or that refractory error of the eyes was subjected to a superimposed disease or injury which created additional disability.



CONCLUSION OF LAW

An acquired eye disorder, manifested by watering eyes and blurred vision, was not incurred in or aggravated by military service or caused by an event or injury in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.9 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the predecisional notice letter dated in June 2003 satisfied the second and third elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187.  A March 2006 letter thereafter satisfied the first element under the duty to notify provisions because it provided notified the Veteran of the laws and regulations governing disability ratings and effective dates as required under Dingess.  While this letter was not provided to the Veteran prior to initial adjudication,  the Veteran has not been prejudiced since he was subsequently given adequate notice, provided ample time to submit additional evidence and argument, and the claim was readjudicated in the October 2010 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  In his May 2005 VA Form 9, the Veteran indicated that he received in-service treatment for an eye injury that occurred while he was stationed in Swinefurt, Germany.  Because the RO had not attempted to obtain these records, the Board remanded this matter in April 2009 to locate clinical records and/or private treatment records in 1977 of the Veteran's alleged treatment while stationed at Swinefurt Germany Army Base.  In a June 2009 letter, the Veteran was asked whether his in-service treatment for the eye injury was from a military or private facility and requested that he authorize release of records if such treatment was from a private facility.  No response was received.  In August 2010, the RO submitted a PIES request for clinical records for an eye injury with treatment at Swinefurt Germany Army Base in 1977.  In September 2010, the RO received a negative reply stating that a search was conducted but no records were found.  In September 2010, the Veteran was notified of the negative reply and asked to submit any additional information in his possession.  The Veteran has not submitted additional response.  The Board finds that further attempts to locate these treatment records would be futile and that VA's duty to assist has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In response to the December 2010 Board remand, the Veteran was afforded a VA examination in January 2011.  As will be discussed in further detail below, the examination report and opinion are adequate.  The examiner was apprised of the relevant information, articulated it in the examination report, and provided reasoning for the conclusion.  See Nieves-Rodriguez, 22 Vet. App. 295.  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  There is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

As an initial matter, the Veteran has been diagnosed with mild meibomianitis, hyperopia, and presbyopia.  As such, the Board turns to the issues of service incurrence and nexus.  

Service treatment records reveal that the Veteran's eyes were normal at the August 1975 service entrance examination.  Specifically, his eyes were clinically found to be normal and his eyesight was 20/20 bilaterally. He also denied eye trouble at that time.  There are no records indicating complaints of or treatment for eye problems.  Again, there were no treatment records found at the Swinefurt Germany Amy Base for an eye injury in 1977.  During his June 1979 separation examination, the Veteran's eyes were again found to be clinically normal and his vision was 20/20 bilaterally.  However, on his Report of Medical History dated in June 1979, the Veteran indicated that he had eye trouble.  Unfortunately, there is no explanation as to the noted eye trouble.  Nevertheless, he was found qualified for discharge.  

Post-service medical records include VA treatment records from the VA medical center in Tampa, Florida.  These records indicate that the Veteran sought treatment for his eye problems in July 2002 and continued to complain of blurring vision with watery discharge through February 2007.  The July 2002 treatment note provides that the Veteran's bilateral eye blurring with watery discharge started about two months prior (i.e. in May 2002).  He was diagnosed with probable accommodation weakness with allergy/dry eyes.  In the October 2002 report, the Veteran complained of blurred vision and seeing spots after being exposed to a laser in service.  In a June 2003 treatment note, the Veteran again complained of persistent ocular irritation with excess tearing and intermittent pruritus.  He was diagnosed with dry eyes vs. allergic conjunctivitis wand treated with eye drops.  In a February 2007 treatment note, the Veteran had a routine eye examination and again complained of blurring of near vision and tearing.  The examiner indicated that the Veteran was exposed to lasers while on active duty.  The Veteran was examined and assessed with refractive error: myopia with presbyopia.  In March 2007, the Veteran complained of a painful nodule in his right eye and was diagnosed with a right eye sty/chalazia.  In May 2008, the Veteran complained of burning, itching and watering of his eyes which has persisted for 20 plus years.  He was diagnosed with a refractive error and eye irritation.  

In March 2010, the Veteran was scheduled for a VA examination where he again reiterated his complaints of blurriness, burning sensation, watery eyes, and blind spots in vision in both eyes as a result of being exposed to a laser target range finder while in Germany in 1977 or 1978.  The examiner took an extensive history from the Veteran to include that he was treated at the Army base with patches placed on his eyes for about one month and then given light duty for a couple months thereafter.  Since that incident, the Veteran reported that his vision had progressively worsened, caused blurry and watery eyes and blind spots.  The Veteran denied pain, diplopia, malignant neoplasm, or current ophthalmologic treatment.  The Veteran's distance vision uncorrected was 20/40 bilaterally and his near vision uncorrected was 20/200 in his right eye and 20/400 in his left eye.  His pupils were equally round and reactive to light.  Both eyes had decreased tear break-up time, and the macula, vasculature and peripheral retina of the right eye were clear.  The macula of the left eye had one dot hemorrhage inferio-nasally.  The vasculature was normal in the left eye.  There were no holes, tears, or retinal detachments noted.  The examiner then opined that the Veteran's blurriness, watering eyes, and other symptoms are not caused by an eye injury or exposure to laser target range finder.  Instead, these symptoms were the result of uncorrected refractive error and dry eyes.  The examiner did not provide a specific diagnosis, appear to have reviewed the claims file, or provide a rationale for her opinions.  

Following the December 2010 Board remand, the Veteran was scheduled for another VA examination in January 2011.  During this examination, the Veteran again complained that his blurred vision and watery eyes started during his service in Germany after being hit in the eye with a laser from a laser range finder multiple times.  He reported being told that the lasers burned his cornea and he had to stay in quarters with eye patches for 30 days.  The Veteran reported that after service discharge he started to see shadows in his peripheral vision and spots in his vision.  He indicated that his doctors told him that spots came from the laser hitting his eyes.  After the eye examination, the Veteran was diagnosed with mild meibomianitis with symptoms of watering.  The examiner explained that meibomianitis is a chronic condition related to an overgrowth of normal skin bacteria resulting in excessive evaporation of the tear film and then overproduction of tears by the  lacrimal glad, which results in the symptoms of watering.  The examiner provided that this condition was managed by artificial tears and changes in routine facial hygiene.  As such, the examiner opined that the condition was not a result of or related to his service, to include his laser eye injury.  

The examiner also diagnosed the Veteran with hyperopia and presbyopia with resulting need for eyeglasses for near tasks and occasional distance activities.  The examiner provided that the Veteran's refractive errors were not related to or caused by his service but instead due to age.  Finally, the examiner indicated that the Veteran's complaints of shadows in his peripheral vision and spots were most likely due to subclinical vitreal floaters and syneresis.  However, the examiner provided that there were no signs of posterior vitreal detachment, retinal tears, holes or detachments found on dilated fundus examination.  The Veteran's complaints of shadows and spots were less likely than not related to or caused by the Veteran's in-service laser eye injury.  

The Board finds that the January 2011 VA examination is adequate as the examiner obtained the Veteran's history of his alleged eye injury and treatment in-service.  While the examiner did not comment on the Veteran's post-service treatment, she was apprised of the facts of his injury and acknowledged the Veteran's assertion that his symptoms of blurred vision and watery eyes had continued since service discharge.  Further, the examiner provided that the Veteran's eye disorders were not related to service and provided adequate reasoning and explanation for this conclusion.  The Board finds that the January 2011 examiner was informed of the relevant facts when rendering her opinion and provided reasoning for her conclusion.  Nieves-Rodriquez, 22 Vet. App. at 301.  

The Veteran has provided numerous assertions throughout this appeal that he suffered an in-service eye injury.  In his May 2005 VA Form 9, the Veteran indicated that his eyes were hit by lasers during an exercise while stationed in Swinefurt, Germany.  He provided that he was taken to the hospital in Swinefurt and had to wear patches on both eyes for approximately two weeks. He indicated that the treating army doctors told him that he would suffer from occasional dry eyes as his tear ducts were damaged.  The Veteran also indicated that ever since this incident his eyes have been red and irritated.  As noted above, the Veteran's complaints of blurring, irritated, and watery eyes are noted in his VA treatment records which also provide that these symptoms occurred since service separation.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Barr v. Nicholson, 21 Vet App 303 (2007)(lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is competent to report symptoms related to his eye problems.  But unlike the varicose veins in Barr or dislocated shoulder in Jandreau, an eye disorder is not a condition capable of lay diagnosis, much less the type of condition that can be causally related to military service by lay testimony.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d at 1376-77.  As such, the Veteran is not competent to proffer a diagnosis or provide an opinion as to the etiology of his disability. 

The Board has also considered the Veteran's statements as to the onset and continuity of symptomatology of his eye problems.  Based on the evidence of record, the Board finds that such statements are credible.  Concerning what is meant by the "credibility" of evidence, the Board notes that 'definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as "the quality or power of inspiring belief. . . ."  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971)(citations omitted).  With the exception of one treatment note dated in July 2002, the Veteran has consistently reported that he has suffered from blurred vision and watery eyes since service.  The consistency of the Veteran's statements in this case renders them credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995)("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."), citing State v. Asbury, 415 S.E.2nd 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993)(testimony was impeached by witness' "inconsistent affidavit" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987)(impeachment by testimony which was inconsistent with prior written statements).  

With respect to his continuity of symptomatology, the credibility of the Veteran's statements are weakened by the fact that the Veteran did not seek medical treatment for his eye problems until 2002, almost 23 years after service discharge.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000)(continuity of symptomatology may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  The Board finds that the lack of medical evidence establishing eye problems in service or for decades afterwards outweighs the Veteran's statements offered many years after service and in conjunction with his filing a claim for benefits.  Caluza, 7 Vet. App. at 511.   Again, as noted above, the Veteran's statements regarding the etiology of his eye problems are not competent evidence.  

The Board notes that the Veteran's diagnosed refractive error is excluded, by regulation, from the definition of disease or injury for which veteran's benefits are authorized if incurred or aggravated in service.  38 C.F.R. § 3.303(c), 4.9.  In the Veteran's case, defective vision was not noted on his service entrance or separation examinations.  The remaining service treatment records are silent for any complaints or treatment for refractive eye problems.  His ocular health was otherwise normal.  As such, regardless of the character or the quality of any evidence which the Veteran could submit, a strictly developmental defect, such as refractive error cannot be recognized as a disability under the terms of the Rating Schedule, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 (1992).   

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for an eye disorder is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an eye disorder, manifested by blurred vision with watering eyes, is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


